Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Claim Objections
Claims 1, 5, 8, 14 and 17 are objected to because of the following informalities:  
In claim 1 lines 1-2, “…method comprising performing operations…” should read “… method performing operations…”.
In claim 5 line 2, “…main engine start.” should read “…starting main engine.”.
In claim 8 line 2, “…main engine start…” should read “…start a main engine…”.
In claim 14 line 2, “…main engine start.” should read “…starting main engine.”.
In claim 17 line 2, “…main engine start…” should read “…start a main engine…”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 7-8, 10, 13, and 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the steady state speed" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 13 recites the limitation “ECS mode”. It is unclear what “ECS mode” stands for. For the examination purpose “ ECS mode” would be considered to be Environmental Control System (ECS) mode.
Claim 7 recites the limitation “controlling includes setting the auxiliary power unit steady state speed setpoint…”. It is unclear what is being controlled and if it is the “controlling the steady state speed of the auxiliary power unit” as recited in claim 1 or different. For the examination purpose it would be considered to be “controlling the steady state speed of the auxiliary power unit” as recited in claim 1.
Claim 7 recites the limitation "the auxiliary power unit steady state speed setpoint" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the main engine start" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the steady state speed setpoint" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the steady state speed" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the auxiliary power unit steady state speed setpoint" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the main engine start" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the steady state speed setpoint" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 10-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by White (US 2020/0239156).
Regarding claims 1 and 10, White ‘156 teaches (figures 1-10) in an aircraft (20) comprising:
an auxiliary power unit (22), and
at least one processor/control module (28) operatively coupled to the auxiliary power unit, control method/system (18) performing operations including the following with at least one processor/control module (28) (Para 0020, 0023)):
determining at least one aircraft operating condition/ambient conditions and operational parameters of the aircraft (Para 0020, 0024, 0052); and
  controlling a steady state speed of the auxiliary power unit based on the at least one aircraft operating condition (Para 0024, 0028-0029; rotational speed of the APU is adjusted and steady state speed is maintained after adjustment).
Regarding claims 2 and 11, White ‘156 teaches (figures 1-10) the control method/system (18) wherein the at least one aircraft operating condition comprises aircraft power demand (Para 0041).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4, 6-7, 12-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2020/0239156) as applied to claims 1 and 10 above, and further in view of Blumer et al. (US 2016/0039371).
Regarding claims 3-4, 6-7, 12-13 and 15-16, White ‘156 teaches (figures 1-10) the control method/system (18) of claim 1 but it is silent about wherein the at least one aircraft operating condition comprises aircraft weight on wheels, Environmental Control System (ECS) mode, and aircraft bleed operation mode; and
wherein the controlling includes setting the auxiliary power unit steady state speed setpoint to be (i) less than 100% rated speed and (ii) higher than the auxiliary power unit underspeed threshold.
Blumer et al. ‘371 teaches (figures 1A-5) the use of the APU to produce pressurized air to run an Environmental Control System (ECS) of the aircraft, taxiing the airplane, and supplying air or pneumatic power to run a bleed air system (111) of the aircraft to provide bleed air for the ECS (114)  (Para 0004-0005, 0023). Blumer et al. ‘371 further teaches running an APU at reduced speed such as about 90% for fuel economy (Para 0028-0029). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified White ‘156 to incorporate the teachings of Blumer et al. ‘371 to configure the at least one aircraft operating condition comprising aircraft weight on wheels (weights on wheels of an aircraft impact the taxiing of the aircraft i.e., more weight requires more power from APU), Environmental Control System (ECS) mode, and aircraft bleed operation mode, and wherein the controlling includes setting the auxiliary power unit stead state speed setpoint to be (i) less than 100% rated speed and (ii) higher than the auxiliary power unit underspeed threshold (the APU speed is higher that its underspeed threshold for it to be functional). One of ordinary skill in art would recognize that doing so would enhance APU performance and efficiency.
Claim(s) 5, 8-9, 14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2020/0239156) as applied to claims 1 and 10 above, and further in view of Poisson (US 2011/0304157).
Regarding claims 5, 8-9, 14 and 17-18, White ‘156 teaches (figures 1-10) the control method/system (18) of claim 1 but it is silent about wherein the at least one aircraft operating condition comprises starting main engine, and
wherein when on ground condition and when the auxiliary power unit is providing bleed air to start a main engine, and in flight condition, the processor sets a steady state speed setpoint to 100% rated speed of the auxiliary power unit, wherein 100% rated speed is the auxiliary power unit steady state speed that is capable of providing maximum pneumatic and electrical power from the auxiliary power unit.
Poisson ‘157 teaches an auxiliary power unit (APU) accelerates to full speed (100%) to provide enough power to start the aircraft’s main engines (Para 0002). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified White ‘156 to incorporate the teachings of Poisson ‘157 to configure the at least one aircraft operating condition comprising starting main engine, and 
wherein when on ground condition and when the auxiliary power unit is providing air to the main engine start, the processor sets the steady state speed setpoint to 100% rated speed of the auxiliary power unit, wherein 100% rated speed is the auxiliary power unit steady state speed that is capable of providing maximum pneumatic and electrical power from the auxiliary power unit (APU provides maximum pneumatic and electrical power when it runs at full/ 100% rated speed). One of ordinary skill in art would recognize that doing so would ensure that enough bleed air provided to support the main engine start.
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the processor as claimed in flight condition. One of ordinary skill in art would recognize that doing so would maximize the use of APU in flight.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        10/19/2022